United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1794
                        ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                     James Clark,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: October 17, 2014
                             Filed: November 17, 2014
                                   [Unpublished]
                                   ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      James Clark directly appeals the below-Guidelines-range sentence the district
     1
court imposed after he pled guilty to drug-conspiracy and gun charges. His counsel

         1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.
has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
court procedurally erred by giving inadequate consideration to Clark’s mental-health
issues, and imposed a substantively unreasonable sentence. In addition, counsel has
moved for leave to withdraw.

       Upon careful review, we conclude that the district court adequately considered
the 18 U.S.C. § 3553(a) sentencing factors, including Clark’s mental-health issues,
and did not impose an unreasonable sentence. See United States v. Feemster, 572
F.3d 455, 461(8th Cir. 2009) (en banc) (describing appellate review of sentencing
decisions); United States v. Lazarski, 560 F.3d 731, 733 (8th Cir. 2009) (where
district court varied downward from Guidelines range, it was “nearly inconceivable”
that court abused its discretion in not varying downward further). Finally, having
independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues.

      As for counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement The Criminal Justice Act of 1964.
We therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.

      Judge Colloton would grant counsel’s motion to withdraw. See United States
v. Eredia, 578 F. App’x 620, 621 (8th Cir. 2014) (Colloton, J., concurring in part and
dissenting in part).
                       ______________________________




                                         -2-